DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 8, 17 and 21 – 23  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davydov et al. (US 2016/0227520 A1; hereinafter “Davydov”).
For claim 1, Davydov teaches determining, by a User Equipment (UE), multiple Physical Resource Blocks (PRBs) as the precoding granularity, in the case that the UE is configured with a combination of one or more of configuration criteria (see paragraph 0044 – 0046; the UE may assume that a precoding granularity is multiple resource blocks in the frequency domain. One embodiment may utilize Precoding Resource block Group (PRG) bundling. One or more (e.g., fixed) system bandwidth dependent PRGs of size P' may partition the system bandwidth. Each PRG may consist of one or more consecutive physical resource blocks (PRBs). If 
For claim 2, Davydov teaches further comprising: determining, by the UE, that a same precoder is used within each Precoding Resource block Group (PRG) (see paragraph 0045; The UE may assume that the same precoder may apply on all scheduled PRBs within a PRG).
For claim 3, Davydov teaches wherein in the case that the UE is configured with a combination of one or more of the configuration criteria, a size of the PRG is predefined, or the size of the PRG is configured by network (see paragraph 0048; the precoding granularity configuration of UE 120 may comprise a configuration of one or more PRG sizes and/or one or more precoding granularities corresponding to the one or more PRG sizes for a system bandwidth for UE 120. In one embodiment, eNB 110 may preconfigure a plurality of one or more PRGs that may each have a PRG size (or precoding granularity) indicated in the precoding granularity configuration).
For claim 4, Davydov teaches  wherein the configuration criteria comprise one or more of: a system bandwidth; a configured bandwidth of the UE; a Radio Frequency (RF) channel bandwidth of the UE; a size of scheduled PRBs; an aggregation level of a control channel; a mode of resource mapping; a mode of resource mapping from Physical Downlink Control Channel (PDCCH) to Control Channel Element (CCE), in accordance with which a PRG size 
For claim 5, Davydov teaches  performing, by a network-side device, a precoding operation on signals transmitted to a UE by using the precoding granularity corresponding to multiple Physical Resource Blocks (PRBs), in the case that the UE is configured with a combination of one or more of configuration criteria (see paragraph 0056; eNB 110 may configure, e.g., by a configuration circuitry or module or unit (not shown) in controller 112, one or more precoding granularities and/or PRB sizes at UE 120 and see paragraph 0059; the eNB 110 may indicate, e.g., by transmitter 112, to UE 120 one of the configured precoding granularities or PRG size that is determined in 720, e.g., via DCI signaling. In 740, the eNB 740 may transmit PDSCH with the precoding granularity indicated to the UE), wherein the configuration criteria comprise 
For claim 6, Davydov teaches  further comprising: determining, by the network-side device, that a same precoder is used within each Precoding Resource block Group (PRG) in the precoding on signals transmitted to the UE (see paragraph 0055; UE 120 may further receive, by the receiver 126 from eNB 110, a physical downlink shared channel (PDSCH) transmission with the same precoding in the identified preconfigured PRG, wherein the PRG size of the identified preconfigured PRG may be indicated by the dynamic indication. In one embodiment, a precoding granularity corresponding to the PRG size may be the same for the physical resources blocks within the identified preconfigured PRG).
For claim 7, Davydov teaches wherein in the case that the UE is configured with a combination of one or more of the configuration criteria, a size of the PRG is predefined, or the size of the PRG is configured by network (see paragraph 0048; the precoding granularity configuration of UE 120 may comprise a configuration of one or more PRG sizes and/or one or more precoding granularities corresponding to the one or more PRG sizes for a system bandwidth for UE 120. In one embodiment, eNB 110 may preconfigure a plurality of one or more PRGs that may each have a PRG size (or precoding granularity) indicated in the precoding granularity configuration).
For claim 8, Davydov teaches wherein the configuration criteria comprise one or more of: a system bandwidth; a configured bandwidth of the UE; a Radio Frequency (RF) channel bandwidth of the UE; a size of scheduled PRBs; an aggregation level of a control channel, only suitable for determining a PRG size of the control channel; a mode of resource mapping; a mode of resource mapping from Physical Downlink Control Channel (PDCCH) to Control Channel 
For claim 17, Davydov teaches a first storage, a first processor and a computer program stored on the first storage and configured to be executed by the first processor, wherein the first processor is configured to execute the computer program (see paragraphs 0017 – 0018), to implement steps of the method of determining the precoding granularity, comprising: determining, by the UE, multiple Physical Resource Blocks (PRBs) as the precoding granularity, in the case that the UE is configured with a combination of one or more of configuration criteria (see paragraph 0044 – 0046; the UE may assume that a precoding granularity is multiple resource blocks in the frequency domain. One embodiment may utilize 
For claim 21, Davydov teaches further comprising: determining, by the UE, that a same precoder is used within each Precoding Resource block Group (PRG) (see paragraph 0045; The UE may assume that the same precoder may apply on all scheduled PRBs within a PRG).
For claim 22, Davydov teaches wherein in the case that the UE is configured with a combination of one or more of the configuration criteria, a size of the PRG is predefined, or the size of the PRG is configured by network (see paragraph 0048; the precoding granularity configuration of UE 120 may comprise a configuration of one or more PRG sizes and/or one or more precoding granularities corresponding to the one or more PRG sizes for a system bandwidth for UE 120. In one embodiment, eNB 110 may preconfigure a plurality of one or more PRGs that may each have a PRG size (or precoding granularity) indicated in the precoding granularity configuration).
For claim 23, Davydov teaches  wherein the configuration criteria comprise one or more of: a system bandwidth; a configured bandwidth of the UE; a Radio Frequency (RF) channel .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 – 8, 17 and 21 – 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The applicant also argues that “Furthermore, the ONE AND ONLY transmission mode mentioned in Davydov is transmission mode 9 as in TS36.213V10.13.0 (see paragraph [0044] of Davydov)”; however after reviving paragraph 0044 Davydov disclose transmission mode 10 where a UE may assume that a precoding granularity is multiple resource blocks in the frequency domain and therefore, not inflexible.  As stated above Davydov discloses the claimed invention and therefore would be able solve the technical problem.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY MUI whose telephone number is (571)270-1420.  The examiner can normally be reached on Mon - Thurs. 9 - 3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY MUI/Primary Examiner, Art Unit 2464